Citation Nr: 0635492	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  05-31 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether the reduction of evaluation for adenocarcinoma of 
prostate, status post radical prostatectomy, from 100 percent 
to 40 percent, effective January 1, 2005 and increase to 60 
percent effective April 3, 2006 were proper.  

2.  Entitlement to service connection for major depression 
secondary to service-connected disability


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
August 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


REMAND

In his substantive appeal (VA Form 9) dated in September 2005 
the veteran requested a hearing at a local VA office before a 
Member of the Board.  In an accompanying Appeal Hearing 
Options form he waived his right to an in-person hearing 
before a Board member and requested a video conference 
hearing at the Jackson RO.  Although the veteran was 
subsequently advised by the RO that a video conference 
hearing would be scheduled, the record contains no evidence 
that this was ever done.  

Further review shows that the veteran has not withdrawn his 
request for a video conference hearing.  Accordingly, the 
case is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC for the following action:

The appellant must be scheduled for a 
video conference hearing at the Jackson, 
Mississippi RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


